of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc psi b06 conex-126842-07 number info release date uil 179d the honorable mike pence member u s house of representatives meridian plaza anderson in attention ------------ dear congressman pence this letter responds to your inquiry dated date on behalf of your constituent -- -------------------- he wrote about sec_1331 of the energy policy act of which enacted sec_179d of the internal_revenue_code the code this section provides a deduction for energy_efficient_commercial_building_property -------------questioned the benefit of claiming the deduction for energy_efficient_commercial_building_property because sec_179 of the code already provides an election to expense certain depreciable business_assets ------------’s issue is specific to lighting projects under sec_179d a taxpayer can claim a deduction for part or all of the cost of energy_efficient_commercial_building_property placed_in_service within a building in the united_states after date and before date that meets the energy savings requirements under sec_179d the maximum amount of a sec_179d deduction for any building for any taxable_year cannot exceed the excess if any of the product of dollar_figure times the square footage of the building over the aggregate amount of the deductions under sec_179d for the building in all prior taxable years sec_179d also allows a partial deduction amounting to dollar_figure times the square footage of the building if the taxpayer can prove that one subsystem the interior lighting systems the heating cooling ventilation and hot water systems or the building envelope reduces the total annual energy and power costs of the building by 16⅔ or more as compared to a reference building that meets the minimum requirements of the american society of heating refrigerating and air conditioning engineers and the conex-126842-07 illuminating engineering society of north america ashrae standard further sec_179d provides an alternative method of computing the deduction for lighting systems that achieve at least a reduction in lighting power density alternatively sec_179 of the code allows a taxpayer to elect to expense a portion or the entire cost of the certain depreciable business property for the tax_year in which the taxpayer places the property in service this election is available for tangible_personal_property certain types of real_property and off-the-shelf computer_software however a deduction under sec_179 is not available for the costs of a building or its structural_components structural_components include such parts of a building as walls partitions floors and ceilings all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures and other components relating to the operation or maintenance of a building thus generally the costs of interior lighting systems of a building that are deductible under sec_179d would not be deductible under sec_179 if the taxpayer does not deduct the costs of interior lighting systems of a commercial building under sec_179d the taxpayer can depreciate the costs over a 39-year period -------------is generally correct that sec_179 and sec_179d provide similar deductions however the two provisions define qualifying property differently impose different limits on the amount of the deduction and under some circumstances have different rules for recapture of the deduction under both provisions the taxpayer’s basis in the qualifying property is reduced by the amount of the deduction i hope this information is helpful please contact me or ------------------------- at -------------- ------- if you need further assistance sincerely charles b ramsey branch chief branch passthroughs special industries
